Opinion by
Mr. Justice Williams,
The plaintiff does not claim to own the surface of the land covered by the description filed in this case, but does claim to be the owner of the coal below the surface. This action is brought therefore to recover for an alleged invasion of the underlying estate which the plaintiff says was severed from the surface in 1801, and has continued to belong to its grantors down to the time of the lease or conveyance to itself. The facts found by the learned trial judge show that prior to 1801 the surface and the subsurface were owned by Thomas Wright. In that year he sold the land to Henry Courtright and made a conveyance therefor in the usual form, in which he incorporated the following clause : “ The said Thomas reserves for himself, his heirs and assignees, a free toleration of getting coal for their own use without hindrance or denial.”
The plaintiff contends that these words amount to a reservation of all the coal under the land conveyed, and, as the as*117signee or holder of Wright’s title, claims an absolute and exclusive right to mine all the coal. The defendant claims under one Myers who acquired Courtright’s title by an adverse possession, and insists that if any right to take coal from the land survives in Wright or his grantees it is an incorporeal one, to be exercised concurrently with its own, and to no greater extent than may be necessary for “ their own use.” The first question therefore is over the proper construction of the reservation in the deed made by Wright to Courtright in 1801.
At the outset of this inquiry we should bear in mind the well settled rule that words in a deed or written instrument should be taken most strongly against him whose words they are. We should remember also that these words of reservation are found in a deed that in every other respect purports to convey by formal and apt words a fee simple title to the land described. Coming now to the words of the reservation we notice (a) that they do not expressly embrace all the coal under the tract. The words are “ coal for their own use,” — not the coal, or all the coal, or coal for the market, but so much and no more as the grantor or his heirs or assignees may need for their own personal use. We notice (b) that the right reserved is not, in terms, exclusive, but is capable of exercise concurrently with the exercise of mining rights on the part of the grantee. The words are, “ reserves a free toleration of getting coal.” This is equivalent to the words, “ reserves the privilege ” of getting coal. But for what? The words of the reservation make the reply, “ for their own use.” This does not exclude the idea that the coal passed with the surface to the grantee, but does reserve a right of entry 'upon the land conveyed to get and carry away coal for the use of the grantor. But (e) the words do not necessarily or naturally imply more than is obviously expressed by them. Toleration for getting coal for one’s own use does not necessarily or naturally mean getting coal for the market, or the exclusive right to get all the coal underlying the tract. On the other hand the words are capable of being un derstood as a reservation of the privilege to the grantor, his heirs and assignees, of supplying their personal needs for fuel from the coal granted by the deed, into which the reservation is incorporated, to the buyer. This, if all artificial rules are left out of view, is the plain natural meaning of the words em*118ployed when read in connection with the deed in which they are found.
The land with its minerals passed to Courtwright, subject only to the privilege reserved, and his title being now held by the defendant, it follows that the title to the coal, as a severed and separate estate, is not in the plaintiff, but was acquired, together with the surface, by Myers, and passed from him to the coal company defendant.
This renders a discussion of the other questions raised unnecessary. It is proper to say however that the learned judge was right in his view of the question raised upon the trial over the effect of adverse possession. Until a severance takes place between the surface and an underlying estate, the owner’s title reaches from the center to the surface, and from the surface to the heavens; and with a grant of the land or an acquisition of title by an adverse holding, the entire estate of the former owner passes. When a severance takes place and the holder of a stratum of coal or other mineral records his title or enters into possession of his subsurface estate, he is not affected by the state of the title to, or the possession of the surface. This was very recently said in Plummer v. The Hillside Coal and Iron Company, decided at the present term [160 Pa. 483]. We rest the decision in this case on the construction of the deed and reservation, holding that the title to the coal passed to Courtright subject to the privilege reserved to the grantor, and his successor in title, of getting coal for their own use.
The judgment is affirmed.